lN THE SUPREME COURT OF PENNSYLVAN|A

ln the l\/latter of : No. 2297 Disciplinary Docket No. 3

ER|N AL|\/|A POHLAND : Board Fi|e NO. C4-16-434

Supreme Court of the State of Alaska at
No. S-16219

Attorney Registration No. 93477

(Out of State)

ORDER

 

AND NOW, this 9th day of Novemloer, 2016, having failed to reply to this Court’s
directive of Septemloer 21, 2016, to provide reasons against the imposition of reciprocal
discipline, Erin Alma Pohland is disbarred from the practice of law in this

Commonwealth. She is directed to comply with all the provisions of Pa.R.D.E. 217.